ON REHEARING
JANVIER, Judge.
We granted a rehearing because we felt that possibly, in affirming the judgment of the district court, we had been, influenced rather by the statements of one of the doctors and of the district judge concerning the sincerity of the plaintiff than by an evaluation of the medical evidence.
We have carefully considered the record and, while we entertain some doubt as to the correctness of the finding below, we do not feel that we can say that the judgment is manifestly erroneous. Accordingly, our original opinion and decree are reinstated and made final.
■Original decree reinstáted and made final.